DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/28/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 6 and 12 as set forth in the Non-Final Rejection filed 01/28/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-12 under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (WO 2018/012718 A1) as set forth in the Non-Final Rejection filed 01/28/22 is overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office has relied on national phase publication US 2020/03176654 A1 as the English equivalent of WIPO publication WO 2018/012718 A1 (herein referred to as “Jang et al.”).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite compounds “401 to 696”; however, 673 to 696 are nowhere to be found (Claim 6), while 641 to 696 are nowhere to be found (Claim 12).
	Corrections are required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2018/012718 A1).
	Jang et al. discloses compounds of the following form:

    PNG
    media_image1.png
    204
    673
    media_image1.png
    Greyscale

([0012]) where Y = O or S, n1-2 = 0-2, Ar1 = substituted or unsubstituted C6-30 aryl group, and X1-3 = N or CRa (with at least two being N) ([0013]-[0020]).  An embodiment is disclosed:

    PNG
    media_image2.png
    282
    386
    media_image2.png
    Greyscale

([A-19], page 10) such that X2 = N and Ar3-4 = C6 aryl group (phenyl) of Applicant’s Formulae 1 and 2.  However, Jang et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formulae, particularly in regards to the excluded compounds limitation.  Nevertheless, it would have been obvious to modify compound A-19 as disclosed by Jang et al. (above) such that Ar1 = heteroaryl group having 13 nuclear atoms (dibenzofuranyl) and Ar2 = C6 aryl group (phenyl) of Applicant’s Formulae 1 and 2 (corresponds to 199 as recited by the  Applicant in Claims 6 and 12).  The motivation is provided by the fact that the modification merely involves the exchange of one functional group (N) for another (CH) within the pyrimidine (as shown in the dotted boxes above in compound A-19), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Jang et al.’s general formula, particularly in regards to the scope of X1-3), thus rendering the production predictable with a reasonable expectation of success.
Jang et al. further discloses an organic electroluminescent (EL) device for the construction of displays comprising a pair of electrodes interposed therein a plurality of organic layers including a light-emitting layer (Abstract; [0119]-[0120]); its inventive compounds comprise the light-emitting layer as host material and/or electron-transporting layer ([0121]-[0123]).

Response to Arguments
11.	Applicant’s arguments on pages 141-143 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786